
	

113 S2895 IS: Pay What You Owe Before You Go Act
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2895
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Brown (for himself and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code to include in income the unrepatriated earnings of groups that
			 include an inverted corporation.
	
	
		1.Short title
			This Act may be cited as the
		  Pay What You Owe Before You Go Act.
		2.Recapture of unrepatriated earnings of groups including an inverted corporation(a)In generalSection 7874 of the Internal Revenue Code of 1986 is amended by redesignating subsection (g) as
			 subsection (h) and by inserting after subsection (f) the following new
			 subsection:(g)Recapture of tax on unrepatriated earnings(1)In generalThe subpart F income of any applicable controlled foreign corporation for its last taxable year
			 ending before the acquisition date shall be increased by
			 the accumulated deferred foreign income of the corporation.(2)Applicable controlled foreign corporationFor purposes of this subsection—(A)In generalThe term applicable controlled foreign corporation means any controlled foreign corporation with respect to which—(i)a covered entity was a United States shareholder at any time during the 5-year period ending
			 on the acquisition date, or(ii)a member of the same expanded affiliated group as a covered entity was a United States
			 shareholder at any time during the 5-year period ending on the acquisition
			 date.(B)Covered entityThe term covered entity means, with respect to a controlled foreign corporation,  any entity which—(i)is treated as a surrogate foreign corporation under subsection (a)(2)(B), determined—(I)by substituting September 18, 2014 for March 4, 2003 each place it appears,(II)by substituting more than 50 percent for at least 60 percent in clause (ii) thereof, and(III)by disregarding clause (iii) thereof, and(ii)is not treated as a domestic corporation by reason of subsection (b).(3)Accumulated
				deferred foreign incomeFor purposes of this section—(A)In
				generalThe term accumulated deferred foreign income
				means the excess of—(i)the undistributed
				earnings of the controlled foreign corporation, over(ii)the undistributed
				U.S. earnings of such controlled foreign
				corporation.(B)Undistributed
				earningsThe term undistributed earnings means the
				earnings and profits of the controlled foreign corporation
			 described in section
				959(c)(3), determined—(i)as of the close
				of the taxable year described in paragraph (1),(ii)without
				diminution by reason of distributions made during such taxable
			 year, and(iii)without regard to this subsection.For purposes of
				this chapter, any determination with respect to
				the treatment of distributions described in clause (ii)
			 shall be made after the application of this subsection to the earnings and
			 profits described in the matter preceding clause (i).(C)Undistributed U.S. earningsThe term undistributed U.S. earnings has the meaning given the term post-1986 undistributed U.S. earnings in section 245(a)(5), determined—(i)as of the close
				of the taxable year described in paragraph (1),  and(ii)without regard to post-1986 each place it appears in the matter before subparagraph (A).(4)Acquisition dateFor purposes of this section, the term acquisition date means the date the covered entity completes the acquisition described in subsection (a)(2)(B)(i)
			 (after the application of paragraph (2)(B)(i) of this subsection)..(b)Effective dateThe amendments made by this section shall apply with respect to taxable years ending after
			 September 18, 2014.
			
